Citation Nr: 1022770	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-14 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar spine strain, prior to July 2, 2008.

2.  Entitlement to an initial rating in excess of 20 percent 
for thoracolumbar spine strain, from July 2, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

An August 2008 rating decision increased the Veteran's rating 
to 20 percent disabling for her thoracolumbar spine strain.  
Because the rating assigned to the Veteran's service-
connected low back injury is not the maximum rating available 
for this disabilities, this claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to July 2, 2008, the evidence does not show forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but less than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm guarding severe enough to result in an abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

2.  From July 2, 2008, the evidence does not show flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a back disorder have not been met, prior to July 
2, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for a back disorder have not been met, from July 2, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duty to Notify and Assist

The Veteran's back disability claims arise from her 
disagreement with the initial evaluation following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in February 2005 and July 2008.  
Neither the Veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Higher Rating Claims

The Veteran was granted service connection for thoracolumbar 
spine strain in a May 2005 rating decision and assigned a 10 
percent disability rating.  The Veteran appealed that rating.  
In an August 2008 rating decision, the RO increased the 
rating to 20 percent disabling, effective July 2, 2008.  The 
Veteran contends that her thoracolumbar spine strain is more 
severe than the evaluations reflect.  After a careful review 
of the evidence in light of the criteria noted below, the 
Board finds the preponderance of the evidence is against the 
Veteran's claim for a higher disability rating and 
accordingly, the Veteran's appeal is denied.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). The Board 
notes that, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when  these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The rating criteria for the Veteran's back disorder are set 
forth at Diagnostic Code 5237.  The rating schedule provides 
that thoracolumbar strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

The General Rating Formula provides for the assignment of a 
20 percent rating upon a showing of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating may be assigned 
due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and  chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction.  
See 38 C.F.R. § 4.71a, Plate V.

The Veteran underwent a VA examination in February 2005.  The 
Veteran reported that she has a history of upper back pain.  
She stated that she was diagnosed with scoliosis during 
service.  Furthermore, during service she felt a pull in her 
back and has experienced persistent mid back pain since that 
time.  She rates her pain as 7.5 out of 10 on most days.  She 
also experiences stiffness and intermittent radiation of the 
pain down her right arm.  

Upon examination, the Veteran was extremely sensitive to 
palpation of the thoracic spine from T5 to T12. She had 
diffuse apparent muscle spine tenderness in the rhomboid and 
upper back.  She had obvious visual scoliosis with forward 
flexion.  Cervical spine forward flexion was to 45 degrees, 
extension to 30 degrees, right and left lateral bending was 
to 45 degrees and left and right lateral rotation to 80 
degrees.  She was able to perform thoracic and lumbar spine 
forward flexion by holding onto the exam table.  She had 
forward flexion of 90 degrees, extension of 30 degrees, right 
and left lateral bending of 35 degrees, and right and left 
lateral rotation of 45 degrees.  Due to severe complaints of 
pain during range of motion testing of the cervical thoracic 
and lumbar spine, the testing was not repeated.  

The examiner diagnosed the Veteran with ligmentous strain of 
the thoracic and lumbar spine, with decreased range of motion 
primarily in relation to complaints of pain of both the 
cervical spine and right and left shoulder.

The Veteran underwent another VA examination in July 2008.  
At this examination, the Veteran reported pain in the 
thoracic spine area at rest.  She described the pain as 
constant and dull and rated it as a 3 on a scale of 0 to 10.  
She denied any weakness, stiffness, or fatigability in the 
mid-back area at rest.

Upon physical examination, the examiner found mild tenderness 
in the thoracic spine.  There was mild scoliosis, mild 
paravertebral spasm, no loss of lordosis, normal muscle tone, 
and no muscle atrophy.

The Veteran experienced pain in range of motion testing at 
forward flexion of 70 to 80 degrees, lateral flexion of 10 to 
20 degrees to both sides, rotation to 30 to 45 degrees on 
both sides, and extension of 10 to 20 degrees.  

Under the General Rating Formula, the Veteran has shown 
entitlement to a rating of 20 percent as of the July 2008 VA 
examination, and no earlier.  That examination report shows 
that the Veteran had a combined painless range of motion of 
her thoracic spine of 160 degrees.  There is no evidence of 
forward flexion of 30 degrees or less of the thoracolumbar 
spine or ankylosis in order to warrant a 40 percent 
disability rating under Diagnostic Code 5237.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Extraschedular Evaluation

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
The Veteran has not shown that her service-connected back 
disorder has caused her marked interference with employment, 
meaning above and beyond that contemplated by her current 
schedular ratings.  The Veteran contends that she would be 
unable to work as a photographer, her past profession, or at 
a desk job due to the pain in her spine.  However, the 
current assigned ratings are intended to reflect the 
potential degree of limitation in occupational capacity.  38 
C.F.R. § 4.1.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

The Veteran's spine disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for a low back disorder, prior to July 2, 2008 is denied.

Entitlement to an increased rating in excess of 20 percent 
for a low back disorder from July 2, 2008 is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


